UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Alabama4.1% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,387,450 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 5,000,000 6,130,600 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Corp.) 5.00 1/1/17 6,310,000 6,946,805 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,085,350 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,169,586 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,221,445 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,462,139 Arizona2.0% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 6,016,400 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,768,245 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 720,000 722,498 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,416,920 California15.7% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,316,126 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,073,260 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,288,410 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 7,165,260 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,853,864 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,507,012 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,027,900 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,160,975 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 3,500,000 b 4,280,780 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,488,910 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,408,636 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,409,598 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,775,685 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,046,250 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 8,365,224 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,638,800 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,117,488 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,668,262 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,887,125 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 3,789,380 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,800,850 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,352,720 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,918,532 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,784,650 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,207,827 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,210,000 1,197,368 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,270,860 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,831,700 University of California Regents, General Revenue 5.00 5/15/24 5,000,000 6,149,900 Colorado4.2% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,513,537 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,270,116 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,757,660 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/25 5,000,000 5,885,950 Connecticut1.3% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/30 7,130,000 8,297,751 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,169,040 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,169,040 District of Columbia2.5% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 1,650,000 1,816,584 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,912,350 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,074,579 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,542,820 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,349,571 Florida9.3% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,566,401 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/15 1,260,000 b 1,315,616 Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,243,193 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,073,243 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,496,380 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,425,200 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,908,150 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,132,660 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,401,640 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,401,974 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,501,138 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 1,825,000 c 2,053,417 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,230,000 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,778,085 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,150,420 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,511,088 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,759,250 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) (Prerefunded) 5.25 10/1/14 5,000,000 b 5,020,950 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,878,425 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,366,252 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 900,180 Georgia1.5% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,713,100 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,040,680 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,132,336 Hawaii.9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,873,480 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,695,630 Illinois7.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,831,861 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 4,250,000 4,806,070 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,139,666 Chicago Park District, Limited Tax GO 5.00 1/1/30 1,860,000 2,100,312 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,252,300 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,960,491 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,326,304 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,694,700 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,758,725 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,597,135 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,908,124 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,233,808 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,810,675 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,837,542 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,138,008 Indiana2.2% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,528,058 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 3,006,550 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,082,540 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,853,922 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,374,660 Kansas1.2% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) (Prerefunded) 5.65 9/1/14 9,130,000 b 9,589,330 Kentucky1.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,941,438 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,614,069 Louisiana2.6% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,285,800 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,589,550 Maryland.4% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,639,245 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,384,360 Massachusetts5.6% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,960,515 Massachusetts, GO (Consolidated Loan) 5.00 4/1/24 7,500,000 8,967,000 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,146,338 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,837,130 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,164,430 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,438,949 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,547,258 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 2,998,050 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,125,200 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 5,000,000 5,928,500 Michigan3.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,901,423 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,225,450 Detroit, Water Supply System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,750,000 1,861,475 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,483,519 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,374,960 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,084,440 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 5,727,300 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,839,575 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,733,925 Minnesota.8% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,471,500 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 1,231,860 Missouri1.0% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,679,920 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 2,890,000 3,224,893 Nevada2.2% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,854,400 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,552,910 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,561,300 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,495,262 New Hampshire.6% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.31 10/1/33 5,000,000 e 4,531,250 New Jersey1.4% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,057,270 Rutgers, The State University, GO 5.00 5/1/29 6,840,000 8,051,774 New Mexico1.7% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,739,075 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.85 8/1/19 5,000,000 e 4,985,650 New York6.3% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.27 9/1/15 3,000,000 e 3,030,780 New York City, GO 5.00 8/1/20 2,655,000 3,163,910 New York City, GO 5.00 3/1/25 3,300,000 3,986,994 New York City, GO 5.00 8/1/25 3,510,000 4,185,956 New York City, GO 5.00 8/1/28 5,000,000 5,803,350 New York City, GO (Prerefunded) 5.00 4/1/15 10,000 b 10,288 New York City, GO (Prerefunded) 5.00 4/1/15 5,000 b 5,144 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 b 54,494 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,078,356 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,407,030 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,184,476 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 400,000 429,836 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,949,675 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,799,961 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 5,000,000 5,835,850 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 780,573 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,750,995 North Carolina1.7% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,564,720 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,431,660 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,276,800 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.09 10/1/22 6,500,000 e 6,069,375 Ohio.4% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,500,501 Pennsylvania3.9% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,889,957 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 485,000 514,391 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,693,653 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,202,445 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,699,314 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,487,520 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,068,416 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,405,000 1,482,303 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,298,666 South Carolina.7% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,887,550 Texas3.9% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,832,720 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,936,600 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,281,854 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,917,875 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 2,840,000 2,974,758 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 3,000,000 3,425,850 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,933,150 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,564,659 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,249,840 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,359,160 Virginia.5% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,617,910 Washington4.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/21 3,410,000 3,696,474 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 735,000 796,167 Energy Northwest, Electric Revenue (Columbia Generating Station) (Prerefunded) 5.00 7/1/16 4,265,000 b 4,627,781 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,846,550 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,885,334 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 1,001,312 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,437,671 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,874,225 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,962,800 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,198,821 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,253,944 West Virginia.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,770,398 Wisconsin.3% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,193,118 Total Long-Term Municipal Investments (cost $726,364,951) Short-Term Municipal Coupon Maturity Principal Investment.6% Rate (%) Date Amount ($) Value ($) Michigan; University of Michigan Regents, General Revenue (cost $5,000,000) 0.01 9/2/14 5,000,000 f Total Investments (cost $731,364,951) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, this security was valued at $2,053,417 or 0.3% of net assets. d Non-income producingsecurity in default. e Variable rate securityinterest rate subject to periodic change. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2014, net unrealized appreciation on investments was $54,305,379 of which $56,509,306 related to appreciated investment securities and $2,203,927 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 784,770,150 900,180 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
